Title: To James Madison from Robert R. Livingston and James Monroe, 13 May 1803
From: Livingston, Robert R.,Monroe, James
To: Madison, James


Sir,
Paris, May 13 1803.
We have the pleasure to transmit to you by Mr d’Erieux a Treaty which we have concluded with the french Republic for the Purchase & Cession of Louisiana. The negociation of this important object was committed on the part of France to Mr. Marbois, Minister of the Treasury, whose conduct therein has already received the Sanction of his Government, as appears by the Ratification of the first Consul, which we have also the pleasure to forward to you.
An acquisition of so great an extent was, we well Know, not contemplated by our appointment; but we are persuaded that the Circumstances and Considerations which induced us to make it, will justify us, in the measure, to our Government and Country.
Before the negociation commenced, we were apprised that the first Consul had decided to offer to the U. States by sale the whole of Louisiana, & not a part of it. We found in the outset that this information was correct; so that we had to decide as a previous question whether we would treat for the whole, or jeopardize, if not abandon the hope of acquiring any part. On that point, we did not long hesitate, but proceeded to treat for the whole. We were persuaded that by so doing, it might be possible, if more desirable to conclude eventually a Treaty for a part, since being thus possessed of the subject, it might be easy in discussion at least, to lead from a view of the whole to that of a part, and with some advantages peculiar to a negociation on so great a scale. By treating for the whole, whereby we should be enabled to ascertain the idea which was entertained by this Government of its value; we should also be able to form some estimate of that which was affixed to the value of its parts. It was too, probable that a less sum would be asked for the whole, if sold entire to a single Purchaser, a friendly Power who was able to pay for it, and whom it might be disposed to accomodate at the present juncture, than if it should be sold in parcels, either to several Powers or Companies of Individuals: it was equally so, if this Government should be finally prevailed on to sell us a part, that some regard would be paid in the price asked for it, to that which was demanded for the whole; lastly, by treating for the whole, whereby the attention of this Government would be drawn to the U. States, as the sole Purchasers, we might prevent the interference of other Powers, as also that of Individuals, which might prove equally injurious in regard to the price asked for it, whether we acquired the whole or any part of the Territory. We found, however, as we advanced in the negociation, that Mr. Marbois was absolutely restricted to the disposition of the whole; that he would treat for no less portion, and of Course that it was useless to urge it. On mature consideration therefore, we finally concluded a Treaty on the best terms we could obtain for the whole.
By this measure, we have sought to carry into effect to the utmost of our power the wise and benevolent Policy of our Government, on the Principles laid down in our instructions. The possession of the left bank of the River, had it been attainable alone, would, it is true, have accomplished much in that Respect; but it is equally true that it would have left much still to accomplish. By it our People would have had an outlet to the Ocean, in which no power would have a right to disturb them; but while the other bank remained in the possession of a foreign Power, circumstances might occur to make the neighbourhood of such Power highly injurious to us in many of our most important concerns. A divided Jurisdiction over the River might beget jealousies, discontents and dissentions which the wisest policy on our part could not prevent or controul. With a train of Colonial Governments established along the western bank, from the entrance of the river far into the interior, under the command of military men, it would be difficult to preserve that state of things which would be necessary to the Peace and tranquillity of our Country. A single act of a capricious, unfriendly or unprincipled subaltern might wound our best interests, violate our most unquestionable Rights, and involve us in war. But by this acquisition, which comprizes within our limits this great River and all the streams that empty into it, from their sources to the ocean, the apprehension of these disasters is banished for ages from the U. states. We adjust by it the only remaining Known cause of variance with this very powerful nation: we anticipate the discontent of the great rival of France, who would probably have been wounded at any stipulation of a permanent nature which favored the latter, and which it would have been difficult to avoid, had she retained the right bank. We cease to have a motive of urgency at least for inclining to one power, to avert the unjust pressure of another. We separate ourselves in a great measure from the European World & its concerns, especially its wars & intrigues. We make in fine a great stride to real and substantial independence, the good effect whereof will, we trust, be felt essentially and extensively in all our foreign & domestic Relations. Without exciting the apprehensions of any Power, we take a more imposing attitude, with respect to all. The Bond of our Union will be strengthened, and its movements become more harmonious by the encreased parity of interest which it will communicate to the several Parts which compose it.
In deliberating on this subject in a financial view, we were strongly impressed with the idea that while we had only a right of deposit, or indeed while the right bank remained in the possession of a foreign power, it was always to be expected that we should, at some time or other, be involved in war on questions resulting from that cause. We were well satisfied that any war would cost us more than hereby is stipulated to be given for this Territory; that none could produce a more favorable result while it might, especially in the present disturbed state of the world, prove the ruin of our affairs.
There were other considerations which, tho’ of minor importance, had nevertheless their due weight in our decision on this great question. If france, or any other Power holding the right bank of the River, imposed lighter duties than comported with the revenue system of the United States, supposing even that we had acquired the left bank, all the supplies destined for our extensive & populous settlements on the other side, would be smuggled in thro’ that Channel, and our revenue thereby considerably diminished. Should such Power open offices for the sale of lands on the western bank, our Population might be drained to the advantage of that Power, the price of our lands be diminished, and their sale prevented. But, by the possession of both banks, these evils are averted.
The terms on which we have made this acquisition, when compared with the objects obtained by it will, we flatter ourselves, be deemed advantageous to our Country. We have stipulated, as you will see by the Treaty and Conventions, that the United States shall pay to the french Government sixty millions of francs, in stock, bearing an interest of six per Cent., and a sum not exceeding twenty millions more to our citizens, in discharge of the debts due to them by France, under the Convention of 1800; and also to exempt the manufactures, Productions & Vessels of France and Spain, in the direct trade from those Countries respectively, in the ports of the ceded territory, from foreign duties, for the term of twelve years. The stock is to be created irredimable for fifteen years, and discharged afterwards in three, in equal annual instalments; the interest on it is to be paid in Europe, and the Principal, in case this Government thinks proper to sell it, disposed of in such manner as will be most conducive to the credit of the american funds. The Debts due to our citizens are to be discharged by Drafts on our Treasury. We omit a more minute view of the stipulations on these Instruments, since, as you will possess them, it is unnecessary.
Louisiana was acquired of Spain by France, in exchange for Tuscany, which latter is settled by Treaty on the son-in-law of the King of Spain, with the title of King of Etruria, and was estimated in the Exchange, in consideration of its revenue, at 100,000,000 francs. The first Consul thought he had made an advantageous bargain in that exchange, as appears by the high idea which he entertained of its value, as shewn on many occasions. Louisiana was the Territory which he promised in his proclamation at the Peace, as an asylum to those who had become unfortunate by the Revolution, and which he spoke of as vast & fertile. When he made up his mind to offer the Cession of it to the United States, it was contemplated to ask for it 100,000,000₶. exclusive of the debts they owed to our citizens, which they proposed we should also pay, with a perpetual exemption from foreign duties on the manufactures, Productions and Vessels of France and Spain, in the Ports of the ceded Territory. From that demand however, in respect to the sum, he receded, under the deliberation of his own Cabinet; for the first Proposition which Mr. Marbois made to us was that we should pay 80 millions, sixty of which in cash, the balance to our citizens, the whole in one year in Paris, with a perpetual exemption from foreign duties, as above. The modification in the mode of payment, that is by stock, for from the quantum he never would depart, and the limitation of the term of the duties to twelve years, with the proviso annexed to it, which was introduced into the Treaty, with every other change from his project, was the effect of negociation, and accomodation, in which we experienced on his part and that of his Government a promptitude & Candour which were highly grateful to us.
In estimating the real value of this Country to the United States, a variety of considerations occur, all of which merit due attention. Of these we have already noticed many of a general nature, to which however it may be difficult to fix a precise value. Others present themselves of a nature more definite, to which it will be more practicable to fix some standard. By possessing both Banks, the whole revenue or duty on imports will accrue to the United states, which must be considerable. The value of the exports, we have understood, was last year four millions of Dollars. If a portion only of the Imports pass thro’ that Channel as under our Government we presume they will, the amount of the revenue will be considerable. This will annually encrease in proportion as the Population and Productions in that quarter do. The value of the Lands in the province of Louisiana, amounting to some hundred millions of acres of the best quality, and in the best Climate, is perhaps incalculable. From either of these sources it is not doubted that the sum stipulated may be raised in time to discharge the debt.
We hope to be able to forward you herewith the order of this Government for the Delivery of the Possession of the ceded Territory to the U. States, or to communicate its arrangements for that Purpose, as also its views relative to the sale of the stock, since it is understood that their intention is to sell it. It has been intimated to us that the house of Baring, in London, connected with that of Hope in Holland, will take the whole at their risk, at the current price in England, on a Commission to be agreed on, paying to France a stipulated sum by the month. Their object is said to be, exclusive of that of making profit by it, to Keep up the Credit of our stock, they being much interested in it. Considering the great Capital of these houses, it is presumable that they would be able to comply with any engagement they might make to that effect. And it cannot be doubted that it would be more advantageous to us that the whole should be disposed of, than remain in the hands of France, who, under the pressure of difficulties, might have it less in her power to preserve or regard our Credit, in the disposition of it. We shall communicate with Mr. Marbois fully on this subject, and apprize you of the result.
We received some days past a Letter from Mr. King, in which he says that in case of war, which he deemed inevitable, the British Government contemplated taking possession of the Island of New-Orleans. He desired information to be communicated to that Government, whether it had been ceded to the U. States, as he presumed a Knowledge thereof would prevent the measure. We gave an immediate Reply to his Letter, in which we informed him that the whole of Louisiana had been ceded to the United States, which he was at liberty to communicate to the British Government. We likewise made the same Communication to Lord Whitworth, the British Ambassador here, who expressed himself to be well satisfied with the event.
These Countries, France & England, have been on the point of a rupture for some time past. At present, the Prospect of an accomodation is more remote, as the English Ambassador left Paris, at 10 o’clock last night. Still some hope of it is entertained by some Persons in power here. This nation is desirous of peace, and it is believed that its government is similarly disposed.
Permit us to express an earnest wish that the President and Senate may decide with the least possible delay on the Treaty & Conventions which we have concluded, & have the pleasure to transmit you. If it is the sense of our Governt. to ratify them, the sooner that fact is Known to this Government, the better its effect will be.
The list of the debts due by France to American Citizens not being yet prepared owing to Mr. Marbois absence from Paris to day, & the previous delays of the Offices, in which the evidencies [sic] were, cannot be sent by this Conveyance. In consequence we retain the original of the Convention to which it should be annexed & send a Copy of it. We shall forward in a day or two the Original. By the list it may be infer’d that the debts amount to a greater sum than they really do. They will be subject according to the Convention to the revision of our Board, by whom it is expected they will be reduced considerably. We have full confidence that including the Interest they will not exceed the sum of 20 Millions of francs, which is much to be desired, as in that case all our Citizens whose claims are entitled to the support of our Government, will be provided for and paid by it. You will observe that in the mode adopted considerable indulgence is given to our Treasury. The whole sum is to be paid there which will free it from embarrassment. We have the honor to be with great respect and esteem, Your very Hume Servants

Robt R Livingston
Jas. Monroe
P. S.
It was intended to have forwarded this by Mr. D’Erieux, but he being forced to leave Paris some days since on his way to Bordeaux, from whence he sails, we commit it to Mr. Hughs who will embark at Havre. We shall forward Tomorrow or next day an exempli[fi]cation of it by Bordeaux under the care of Mr. D’Erieux.
 

   
   RC (DNA: RG 59, DD, France, vol. 8); FC (NHi: Livingston Papers); letterbook copy (DLC: Monroe Papers). RC in a clerk’s hand, signed by Livingston and Monroe. Another copy of the letter (NHi: Livingston Papers), which does not include the postscript, is marked “For Mr. Potter.”



   
   Justin Pierre Plumard de Rieux (1756–1824) was one of Jefferson’s Albemarle County neighbors. He had married Maria Margarita Martini (or Martin), the stepdaughter of Philip Mazzei, and they lived for several years at Colle, Mazzei’s estate near Monticello, and in Charlottesville before moving to Goochland. De Rieux was returning from a visit he made to France to receive a bequest left him by his aunt, Madame Plumard de Bellanger (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 10:468 n. 1; Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (26 vols. to date; Princeton, N.J., 1950—)., 19:602–3, 604 n.; WMQWilliam and Mary Quarterly., 1st ser. [1908–9]: 20; Wagner to JM, 17 Aug. 1803 [DLC]).



   
   The treaty and two conventions which make up the Louisiana Purchase agreements were dated 30 Apr. 1803 but were actually signed several days later (Livingston to Jefferson, 2 May 1803 [DLC: Jefferson Papers]; Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; New York and London, 1898–1903)., 4:17). For details of the documents, together with a description of the list of debts which was to have accompanied them, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:498–528.



   
   The FC and letterbook copy include the phrase “which was likely to disturb our harmony” here.



   
   After the refusal of French bankers to underwrite the purchase, the French government accepted Livingston and Monroe’s suggestion that the houses of Francis Baring & Company of London and Hope & Company of Amsterdam handle the financial arrangements. The contract between the two houses and the government was signed on 2 May 1803 (François Barbé-Marbois, The History of Louisiana, Particularly of the Cession of That Colony to the United States of America, ed. E. Wilson Lyon [1830; Baton Rouge, La., 1977 reprint], pp. 308–9; J. E. Winston and R. W. Colomb, “How the Louisiana Purchase Was Financed,” La. Historical Quarterly, 12 [1929]: 215–18).



   
   King’s letter was dated 7 May 1803. Livingston and Monroe wrote on 9 May 1803 (copy, DNA: RG 59, DD, France, vol. 9; filed at the end of January 1804) asking King to inform the British government in case of war that New Orleans and the whole of Louisiana had been ceded to the U.S. and that care had been taken in the treaty to preserve British navigation rights on the Mississippi (Edward Alexander Parsons, ed., The Original Letters of Robert R. Livingston, 1801–1803 [New Orleans, 1953], p. 62).


